Name: Commission Regulation (EEC) No 3509/87 of 23 November 1987 correcting Regulation (EEC) No 1956/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 11 . 87 Official Journal of the European Communities No L 334/9 COMMISSION REGULATION (EEC) No 3509/87 of 23 November 1987 correcting Regulation (EEC) No 1956/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Articles 9 and 12 thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3395/87 (4), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1956/87 (*), as last amended by Regulation (EEC) No 3495/87 (*) ; Whereas Commission Regulation (EEC) No 3153/85 Q, as last amended by Regulation (EEC) No 2390/87 (8), lays down detailed rules for the calculation of monetary compensatory amounts ; Whereas a check has shown that a mistake has crept into Part 8 of Annex I to the said Regulation as regards products falling within subheadings 21.07 G I c) 1 , 21.07 G I d) 1 , 21.07 G I e) 1 and 21.07 G I f) of the Common Customs Tariff, and in Annex II concerning the monetary coefficient for the cereal sector in France and in Annex III to the said Regulation as regards the conversion rate between the pound sterling and the French franc ; whereas the Regulation in question should be corrected accordingly, HAS ADOPTED THIS REGULATION : Article 1 1 . In Part 8 of Annex I to Regulation (EEC) No 1956/87, note (19) is hereby inserted in subheadings 21.07 G I c) 1 , 21.07 G I d) 1 , 21.07 G I e) 1 and 21.07 G I f) of the Common Customs Tariff. 2 . Part 8 of Annex I to Regulation (EEC) No 1956/87 is supplemented by the following note (") : '(") The monetary compensatory amount is applicable to preparations which after diluting or other treat ­ ment are intended for the manufacture of lemo ­ nade for consumption .' Article 2 1 . Under the column headed 'France' opposite 'Cereals' in Annex II to Regulation (EEC) No 1956/87, ' 1,015' is replaced by ' 1,035'. 2 . In Annex III to Regulation (EEC) No 1956/87, ' £ (UK) 1 = FF 10,05938' is replaced by ' £ (UK) 1 = FF 10,0594'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. At the request of the party concerned, it shall apply from  7 September 1987 as regards Article 1 ,  1 November 1987 as regards Article 2 (2),  2 November 1987 as regards Article 2 ( 1 ). This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p. 6 . (2) OJ No L 182, 3 . 7 . 1987, p. 1 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . 0 OJ No L 323, 13 . 11 . 1987 , p. 10 . O OJ No L 186, 6 . 7. 1987, p. 3 . ( «) OJ No L 330, 21 . 11 . 1987, p. 3 . 0 OJ No L 310, 21 . 11 . 1985, p. 4 . (8) OJ No L 218 , 7 . 8 . 1987, p. 22.